Case 2:19-cv-13489-VAR-DRG ECF No. 29 filed 05/29/20      PageID.398   Page 1 of 10




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

MEEMIC INSURANCE COMPANY,
SUBROGEE OF GEORGE TOMEY
AND SUSAN MACQUARRIE, ET AL.

           Plaintiffs,
v.                                            Case No. 19-13489
                                              Honorable Victoria A. Roberts
GREE ZHUHAI, ET AL.,

     Defendants.
________________________________/

              ORDER DENYING DEFENDANTS’ MOTION TO QUASH
                          IMPROPER SERVICE

     I.       INTRODUCTION

           Before the Court is a Motion to Quash for Improper Service pursuant

to Federal Rule of Civil Procedure 12(b)(5), filed by Gree Electrical

Appliances Inc. of Zhuhai (“Gree Zhuhai”) and Hong Kong Gree Electrical

Appliance Sales Limited (“Gree Hong Kong”).

           The Court DENIES the motion.

     II.      BACKGROUND

           This is a product liability and negligence case. Defendants are the

manufacturers and distributors of an allegedly defective dehumidifier.


                                          1
Case 2:19-cv-13489-VAR-DRG ECF No. 29 filed 05/29/20    PageID.399   Page 2 of 10




          Plaintiffs filed suit on November 25, 2019. Gree Hong Kong is a Hong

Kong Corporation whose principal place of business is Room 2612,26/F

Miramar Tower, 132 Nathan Road, Tsim Sha Tsui, Kowloon, Hong Kong,

Hong Kong. Gree Zhuhai is a Chinese corporation whose principal place of

business is W. Jinji Road, Qianshan, Zhuhai, 519070, Guangdong, China,

Zhuhai City China 51907. Gree USA Inc. is a California-based sales and

marketing subsidiary of Gree China and Gree Hong Kong.

          In December 2019, Plaintiffs served papers for Gree Hong Kong and

Gree Zhuhai first upon Jeanne Conley, Owner of Parkway Postal, located at

4195 Chino Hills Avenue #1026 Chino Hills, CA 91709, then, upon Phillip

Morado, Administrative Assistance for Cogency Global Inc.

          Gree USA, Inc, Gree Hong Kong, and Gree Zhuhai filings made with

the California Secretary of State show that Gree USA, Inc’s entity address is

4195 Chino Hills Avenue #1026 Chino Hills, CA 91709, and that its Agent for

Service of Process is Cogency Global, Inc.

   III.     ARGUMENTS

          Defendants allege insufficient service of process. They are foreign

corporations and argue that service was not proper under the Hague Service

Convention, Michigan law, or California law (where service was made).


                                        2
Case 2:19-cv-13489-VAR-DRG ECF No. 29 filed 05/29/20   PageID.400   Page 3 of 10




      Defendants rely on Federal Rule of Civil Procedure 4(f). Specifically,

Rule 4(f) allows for process of service on foreign corporations by any

internationally agreed means of service that is reasonably calculated to give

notice, such as those authorized by the Hague Service Convention (the

“Convention”). Since China is a party to the Convention, Defendants argue

that service on them must fully comply with the Convention. Compliance with

the Convention requires service through a “Central Authority” designated for

the country.

      Plaintiffs admit that Defendants are foreign corporations but contend

that they were not required to comply with the Convention. Plaintiffs cite

Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 707, 108 S.

Ct. 2014, 2112 (1988), for the proposition that service on a foreign

corporation made within the United States does not require following the

processes of the Convention.

      Defendants also argue that service of process was insufficient

pursuant to Michigan Rules of Civil Procedure. MCR 2.105(D) provides that

private corporations, foreign or domestic, may be served by either (1) serving

a summons and complaint on an officer or the resident agent; or (2) serving

a summons and complaint on a director, trustee, or person in charge of an

office or business establishment of the corporation and sending a summons


                                      3
Case 2:19-cv-13489-VAR-DRG ECF No. 29 filed 05/29/20     PageID.401    Page 4 of 10




and complaint by registered mail, addressed to the principal office of the

corporation.

      Plaintiffs argue that they need not comply with Michigan service rules

because Fed. R. Civ. P. 4(e)(1) states that service is proper “following state

law…in the state where the district court is located or where service is made.”

Here, service was made in California.

      Defendants also contend that Plaintiffs failed to serve process properly

under California law. To serve a corporation under California law, service

must be made upon “the person designated as agent for service of

process…” or the “president, chief executive officer, or other head of the

corporation…” See California Code of Civil Procedure § 416.10. Service may

be effectuated upon one of the individuals listed in § 416.10 by leaving a

copy of the summons and complaint during usual business hours and then

mailing a copy of the summons and complaint by U.S. First Class mail to the

place where the summons was left. Id.

      Since Plaintiffs served Gree USA, Inc. (“Gree USA”) in California, they

argue that only California service rules apply. Plaintiffs argue that service

upon Gree USA satisfied service upon Defendants because of Gree USA’s

status as their domestic subsidiary. Plaintiffs rely on a number of district court

cases where Gree, USA has been found to share a close enough connection


                                        4
Case 2:19-cv-13489-VAR-DRG ECF No. 29 filed 05/29/20   PageID.402   Page 5 of 10




to Gree Zhuhai and Gree Hong Kong such that Gree USA is a “general

manager” for purposes of Cal. Civ. Proc. § 416.10(b). Citing to Yamaha

Motor Co., Ltd. v. Superior Court, 174 Cal. App. 4th 264, 94 Cal. Rptr. 3d

494, 498-502 (Cal. Ct. App. 2009), Plaintiffs say that the term “general

manager” as used in § 416.10(b) has been broadly interpreted to allow

service on a foreign corporation through its domestic subsidiary.

   IV.     ANALYSIS

           A. Standard of Review

         Under the Federal Rules of Civil Procedure, a case may be dismissed

for insufficient service of process. Fed. R. Civ. P. 12(b)(5). There are two

methods for serving “a domestic or foreign corporation…in a judicial district

of the United States.” Fed. R. Civ. P. 4(h)(1). They are:

           (A) in the manner prescribed by Rule 4(e)(1) for serving an
              individual; or

           (B) by delivering a copy of the summons and of the complaint to an
              officer, a managing or general agent, or any other agent
              authorized by appointment or by law to receive service of
              process and—if the agent is one authorized by statute and the
              statute so requires—by also mailing a copy of each to the
              defendant.

Id. Under the first method, service is proper “following state law…in the state

where the district court is located or where service is made.” Fed. R. Civ. P.

4(e)(1).

                                       5
Case 2:19-cv-13489-VAR-DRG ECF No. 29 filed 05/29/20     PageID.403    Page 6 of 10




      Here, since service was made in California, proper service under

California law suffices. California law permits service on a corporation by

“delivering a copy of the summons and the complaint” to any of various

officers of the corporation, including a “general manager.” Cal. Civ. Proc. §

415.10.

      The term “general manager” has been broadly interpreted to allow

service on a foreign corporation through its domestic subsidiary. See

Yamaha Motor Co., Ltd. v. Superior Court, 174 Cal. App. 4th 264 (2009)

(citing Cosper v. Smith & Wesson Arms Co., 53 Cal. 2d 77 346 P.2d 409

(Cal. 1959). The broad interpretation of the term “general manager” is

supported: (1) when the parent corporation is foreign and otherwise cannot

be easily served in California, and (2) when the parent corporation and its

subsidiary share a “sufficiently close connection.” U.S. ex. rel. Miller v. Public

Warehousing Co. KSC, 636 Fed. Appx. 947, 949 (9th Cir. 2016). A

sufficiently close connection, “depends upon the frequency and quality of

contact between the parent and subsidiary, the benefits in California that the

parent derives from the subsidiary, and the overall likelihood that service

upon the subsidiary will provide actual notice to the parent.” Id.

          B. Hague Service Convention



                                        6
Case 2:19-cv-13489-VAR-DRG ECF No. 29 filed 05/29/20   PageID.404   Page 7 of 10




      The Hague Service Convention sets forth specific practices for

effectuating service of process on foreign defendants. See Schlunck, 486

U.S. at 699. The cases Nationwide Mutual Insurance Company v. Gree USA,

Inc., 2019 U.S. Dist. LEXIS 34056, 2019 WL 1244093 (W.D.Pa.) and

Nationwide Property and Casualty Insurance Company v. Gree USA, Inc.,

2018 U.S. Dist. LEXIS 206155, 2018 WL 6419955 (S.D. OH.), are

informative. Both cases involved essentially the same facts and claims as

this case brought against the same defendants. In both cases, the courts

denied the improper service motions, finding that “if Gree USA is an agent

for purposes of service of process under the law of the state where service

occurred, in this case California, compliance with the Hague Convention is

not required.” Nationwide Mutual Insurance Company, 2019 WL 1244093 at

*3. In another case, Erie Ins. Exch. v. Gree USA, Inc., 2019 U.S. Dist. LEXIS

53133, 2019 WL 1405854 (E.D. Mich.) the court found that service on Gree

USA at the California address is effective service on Gree China and Gree

Hong Kong.

      The Court finds the holdings of these cases persuasive and concurs

with their rationale and findings. Accordingly, Plaintiffs were not required to

serve the Defendants in conformance with the Hague Service Convention.

         C. California Service Rules
                                       7
Case 2:19-cv-13489-VAR-DRG ECF No. 29 filed 05/29/20   PageID.405   Page 8 of 10




      The court in Nationwide Mutual Insurance Company, 2019 WL 124093

at *3, addressed service on Gree USA under California law and stated in

relevant part that “service on a foreign corporation is valid if a copy of any

process is delivered by hand ‘to any officer of the corporation or its general

manager in this state.’” Cal. Corp. Code §2110; and see, SKC Kolon PI, Inc.

v. Kaneka Corp., 2010 U.S. Dist. LEXIS 153096, 2010 WL 11553177, at *2

(C.D.Cal. Nov. 18, 2010). California law broadly defines “general manager”

to include “any agent of the corporation of sufficient character and rank to

make it reasonably certain that the defendant will be apprised of the service

made.” Falco v. Nissan North America, Inc., 987 F. Supp. 2d 1071, 1074

(C.D. Cal. 2013). Thus, “service upon a ‘domestic subsidiary of a foreign

corporation’ is sufficient to qualify as service upon a general manager where

the domestic subsidiary is performing the functions that the foreign

corporation would otherwise be required to undertake on its own.” Id.

      In the previously mentioned Gree cases, the courts found that service

on Gree USA -effectuated in the same manner that Meemic used in this case

- was effective service on Gree China and Gree Hong Kong under California

law. See Nationwide Mutual Insurance Company, 2019 WL 1244093 at *4.

            “[T]his Court has no difficulty finding that Gree USA serves
            as the sales arm of Gree Hong Kong and Gree China, and
            that the relationship between each entity is sufficiently
                                      8
Case 2:19-cv-13489-VAR-DRG ECF No. 29 filed 05/29/20      PageID.406   Page 9 of 10




                close that each foreign entity most certainly would have
                been apprised of service of process. Under such
                circumstances, California law permits service of process to
                be effectuated upon Gree USA as the general manager of
                Gree Hong Kong and Gree China."


See also Nationwide Property and Casualty Insurance Company v. Gree

USA, Inc., 2018 U.S. Dist. LEXIS 206155, 2018 WL 6419955, *2 (S.D. OH)

(the court held that service on Gree USA was sufficient under California law

for Gree China and Gree Hong Kong). And, “…service upon an individual

with apparent authority at the designated subsidiary’s place of business [i.e.,

the Gree USA business address] satisfies the alternative method of service

[with respect to Gree China and Hong Kong] contemplated by Cal. Civ. Proc.

§415.20…” Nationwide Mutual Insurance Company, 2019 WL 1244093 at

*3.

      V.     CONCLUSION

           Plaintiffs’ hand delivery to Gree USA was proper service on the

Defendants under California law. Further, Plaintiffs complied with the

alternate method of service permitted by Cal. Civ. Proc. § 415.20 by mailing

the summons and complaint to the person in charge at Gree USA’s business

address.




                                          9
Case 2:19-cv-13489-VAR-DRG ECF No. 29 filed 05/29/20   PageID.407   Page 10 of 10




       The Court need not address Defendants’ contention that service was

 not sufficient under Michigan law. See Nationwide Mutual Insurance

 Company, 2019 WL 1244093 at *2.

       The motion to quash Meemic’s complaint for improper service of

 process is DENIED.

       It IS ORDERED.




 Dated: 5/29/2020                          s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           District Court Judge




                                      10
